       Case 5:19-cv-00109 Document 1 Filed on 07/30/19 in TXSD Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                       LAREDO DIVISION

     UNITED STATES OF AMERICA,                           §
                                                         §
                    Plaintiff,                           §
                                                         §
     versus                                              §      Civil Action ______________
                                                                              L-19-109
                                                         §             (CDCS: 2015A36028)
     Adan Rocha,                                         §
                                                         §
                    Defendant.                           §


                                                  Complaint
1.      Jurisdiction. The district court has jurisdiction because the United States is a party. See

        U.S. CONST., art III, § 2, and 28 U.S.C. § 1345.

2.      Venue. The defendant resides in Webb County, Texas, and may be served with process at

        1313 S. Zapata Hwy, Laredo, TX 78046.

3.      The Debt. The debt owed to the United States arose through a promissory note.

        The debt on the date of the Certificate of Indebtedness was:

         A.      Current principal                                              $           2,621.76

         B.      Interest (capitalized and accrued)                             $           2,862.26

         C.      Administrative fees, costs, penalties                          $            400.00
                 (Including $400.00 Filing fee)


         D.      Attorney's fees                                                $            785.00

         E.      Balance due                                                    $           6,669.02


         F.      Prejudgment interest accrues at 3.28% per annum being $0.24 per day.


         G.      The current principal in paragraph 3 A is after credits of $1,064.97.
     Case 5:19-cv-00109 Document 1 Filed on 07/30/19 in TXSD Page 2 of 2



4.   Default. The United States has demanded that the defendant pay the indebtedness,

     and the defendant has failed to pay it.

5.   Prayer. The United States prays for judgment for:

     A.      The sums in paragraph 3, pre-judgment interest, administrative costs, and post-
             judgment interest.

     B.      Attorney's fees; and,

     C.      Other relief the court deems proper.

                                               Respectfully submitted,

                                               CERSONSKY, ROSEN & GARCÍA, P.C.


                                       By:________________________________
                                             /s/ M. H. Cersonsky
                                           M. H. Cersonsky, TBN: 04048500
                                           1770 St. James Place, Suite 150
                                           Houston, Texas 77056
                                           Telephone: (713) 600-8500
                                           Fax: (713) 600-8585

                                               Attorneys for Plaintiff
Case 5:19-cv-00109 Document 1-1 Filed on 07/30/19 in TXSD Page 1 of 1
